t c memo united_states tax_court june aster baptiste petitioner v commissioner of internal revenue respondent docket no 15852-13l filed date june aster baptiste pro_se hanna klapper for respondent memorandum opinion wells judge petitioner seeks review pursuant to sec_6320 of respondent’s notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination sustaining the filing of a notice_of_federal_tax_lien nftl for petitioner’s unpaid income_tax liabilities for and we have been asked to decide whether the appeals_office abused its discretion in sustaining respondent’s filing of the nftl the matter is before the court on respondent’s motion for summary_judgment filed pursuant to rule petitioner objects to respondent’s motion summary_judgment serves to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 the court will grant summary_judgment only if it finds that there is no genuine dispute as to any material fact and that a decision may be rendered as a matter of law rule b respondent as the moving party bears the burden of showing that summary adjudication is warranted see 115_tc_554 we conclude that there is no genuine dispute as to a material fact and that respondent is entitled to judgment as a matter of law sustaining the notice_of_determination background petitioner filed her income_tax returns for and with balances due on date respondent filed the nftl for an amount unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended and as in effect at all relevant times and rule references are to the tax_court rules_of_practice and procedure totaling dollar_figure respondent mailed to petitioner a notice_of_federal_tax_lien filing and your right to a hearing petitioner responded by timely submitting form request for a collection_due_process or equivalent_hearing in which she checked the box labeled i cannot pay balance and noted my social_security monthly benefits and unemployment benefits is not enough to cover my rent food and basics i have no money for much else on date settlement officer janice bankston so bankston mailed to petitioner a letter scheduling a telephone conference for date and requesting a completed form 433-a collection information statement for wage earners and self-employed individuals the letter explained that so bankston could not consider any collection alternatives at the conference without the completed form 433-a the next day so bankston sent a letter asking petitioner whether because of recent storms in new york she would need additional time to obtain information for the hearing petitioner responded by sending a fax on date which stated i am requesting additional time in preparation for my consideration hearing scheduled for dec due to a hurricane and my temporary relocation and illness i won’t be comfortably ready for my hearing kindly extend it for a later date i have tried reaching you on previous occasion by telephone and also i received your letter and notice quite late neither the november letter from so bankston nor the fax from petitioner specified a new hearing date petitioner did not provide so bankston with a relocation address on date petitioner called so bankston for the previously scheduled hearing and left a voice mail message so bankston returned the phone call but petitioner was not available on date so bankston called petitioner to discuss the case but again could not reach her so bankston followed the phone call with a letter dated date and mailed to petitioner’s new york address rescheduling the telephone conference for date in the letter so bankston reiterated that she needed a completed form 433-a to consider the issues petitioner raised in her request for a hearing additionally so bankston stated that respondent’s records showed petitioner had not filed her form_1040 u s individual_income_tax_return and that the return would have to be filed and any_tax liability paid before respondent could consider a collection alternative petitioner did not call so bankston on date for the rescheduled hearing there is no indication or claim that petitioner attempted to contact so bankston at any time during march or date during that period petitioner timely filed her income_tax return with a balance due on date so bankston mailed another letter to petitioner’s new york address in the letter so bankston indicated that petitioner’s county was no longer a federally_declared_disaster area rescheduled the hearing for date and requested a completed form 433-a so bankston also called petitioner on date and left a voice mail message requesting the financial information informing petitioner of the hearing scheduled for date warning petitioner that if she did not respond then the case would be closed and leaving a phone number for a return call on date petitioner filed her income_tax return with a balance due petitioner did not call so bankston on date for the hearing scheduled on that date instead she called so bankston on date and left a voice mail message stating she was out of the country on the day of the scheduled hearing so bankston called petitioner one last time on date but could neither reach petitioner nor leave a message on date so bankston issued the notice_of_determination and mailed it to petitioner’s new york address in the notice_of_determination so bankston sustained the nftl because petitioner failed to participate in the hearing failed to present any information or documentation to support her objection to the lien filing and collection alternative and filed her and income_tax returns with balances due petitioner filed a timely petition with the court stating a lien would create for me financial hardship i would be unable to meet my monthly expenses of shelter and food and illegible i am now retired at age and have physical limitations which has prevented me from continued employment the petition signed by petitioner shows her new york address as her mailing address and the new york address was the address used by the court discussion sec_6321 imposes a lien in favor of the united_states on all property and rights to property of a taxpayer liable for tax when a demand for payment has been made and the taxpayer fails to pay see 122_tc_287 for the lien to be valid against certain creditors however the secretary must file notice of the federal_tax_lien sec_6323 upon such a filing the secretary must notify the taxpayer of the right to request a hearing in the appeals_office sec_6320 b b sec_6330 d other than paragraph b thereof and e governs the conduct of a hearing requested under sec_6320 sec_6320 at the the term secretary means the secretary_of_the_treasury or_his_delegate sec_7701 hearing the appeals officer must verify that all requirements of applicable law and administrative procedure have been met consider any relevant issues raised by the taxpayer including any appropriate spousal defenses challenges to the appropriateness of collection actions and offers of collection alternatives and determine whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary sec_6330 the taxpayer may challenge the underlying tax_liability at the hearing only if the taxpayer did not receive a statutory_notice_of_deficiency or otherwise have an opportunity to dispute the tax_liability sec_6330 sec_6330 grants this court jurisdiction to review the administrative determination made by the appeals_office if the taxpayer’s underlying tax_liability is properly in dispute the court will review the determination de novo 114_tc_176 where the underlying tax_liability is not at issue we review the determination for abuse_of_discretion id pincite see also 718_f3d_89 2d cir 114_tc_604 the underlying tax_liabilities are not at issue the relief requested on petitioner’s form was limited to issues of her income and expenses and did not include a challenge to the underlying tax_liabilities respondent understood that the relief requested did not involve the underlying tax_liabilities neither does petitioner challenge the underlying tax_liabilities in her petition which lists only financial hardship petitioner raises the underlying tax_liabilities for the first time in her letter to the court dated date objecting to respondent’s motion for summary_judgment i disagree that i owe all of the amount for which i am charged it is only recently that i became aware that my tax responsibility should be for a different and lesser amount i am in the process of having my taxes and forms reviewed and revised and refiled in the letter petitioner reiterates her inability to pay she also states that she has resided in tortola british virgin islands since but lists a return address in new york this court’s review is generally limited to those issues raised at the hearing 129_tc_107 because petitioner did not raise the underlying tax_liabilities in her hearing request or in any of her communications with respondent and did not attend any of the scheduled hearings the court cannot consider the issue of the underlying tax_liabilities furthermore the underlying tax_liabilities are deemed conceded as they were not raised in the petition rule b requires a petitioner to list c lear and concise assignments of each and every error which the petitioner alleges to have been committed in the notice_of_determination any issue not raised in the assignments of error shall be deemed to be conceded since petitioner did not raise the underlying tax_liabilities at the hearing or in her petition she is not entitled to raise them in this proceeding we next turn to whether so bankston abused her discretion in issuing the notice_of_determination we will reject the determination of the appeals_office only if the determination was arbitrary capricious or without sound basis in fact or law goza v commissioner t c pincite see also 82_tc_989 w e need only ask whether the government exercised its discretion in a rational nonarbitrary and regular fashion citing 720_f2d_278 3d cir an abuse_of_discretion would include for example instances in which the appeals_office made its decision without a rational explanation inexplicably departed from established policies or rested on an impermissible basis such as an invidious discrimination against a particular race or group estate of gardner v commissioner t c pincite quoting 360_f2d_715 2d cir we do not substitute our judgment for that of the appeals_office meaning we do not decide independently whether we believe that the lien notice should be withdrawn see 91_tc_1079 instead we consider whether in the course of making its determination the appeals_office complied with the requirements of sec_6330 listed above so bankston verified that the requirements of applicable law and administrative procedure had been met she could not consider the collection alternative requested by petitioner because despite multiple requests for information over a span of seven months petitioner never provided the form a or any information in support of the proposed collection alternative additionally petitioner failed to participate in either of the scheduled hearings failure to provide financial information or to participate in the hearing is an appropriate basis for rejecting a collection alternative see eg newstat v commissioner tcmemo_2005_262 wl at court upheld levy action despite being sympathetic to taxpayer’s health and economic situation because taxpayer failed to provide financial information at hearing taylor v commissioner tcmemo_2004_25 wl at once a taxpayer has been given an opportunity for a hearing but fails to avail herself of that opportunity the appeals officer may proceed in making a determination by reviewing the case file aff’d 130_fedappx_934 9th cir in the absence of any financial statement and without having the benefit of the knowledge of any of petitioner’s resources or commitments so bankston was required to determine whether the proposed collection action balanced the need for the efficient collection_of_taxes with petitioner’s legitimate concern that any collection action be no more intrusive than necessary petitioner has introduced no evidence or alleged any fact that would allow us to conclude that the determination to uphold the nftl and reject petitioner’s requested collection alternative was arbitrary capricious or without sound basis in fact petitioner did not and does not allege that she at any time submitted the requested and required financial information to so bankston petitioner does not allege that she had insufficient time to gather her documents or that she failed to receive so bankston’s communications we hold that the appeals_office did not abuse its discretion when it issued a notice_of_determination rejecting petitioner’s collection alternative and upholding the nftl in reaching these holdings we have considered all the parties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing an appropriate order and decision will be entered
